Citation Nr: 0606335	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-34 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a skin condition, including as due to exposure to Agent 
Orange.  The same decision granted service connection for 
bilateral hearing loss and tinnitus and assigned 10 percent 
ratings for each disability effective May 2002. 

The veteran filed a notice of disagreement (NOD) in January 
2003 with regard to the denial of service connection for a 
skin condition, as well as the initial 10 percent ratings for 
bilateral hearing loss and tinnitus.  The veteran 
subsequently withdrew the claim for a higher initial rating 
for tinnitus in October 2004.  As such, the claim no longer 
remains in appellate status. 

In October 2004, the veteran presented testimony before the 
RO.  The transcript has been obtained and associated with the 
claims folder.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  In 2002, the veteran's bilateral hearing loss was 
productive of no more than a Level IV designation in the 
right ear, and a Level IV designation in the left ear.

3.  The veteran's bilateral hearing loss is currently 
productive of no more than a Level II designation in the 
right ear, and a Level II designation in the left ear.

4.  The veteran was the recipient of the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  

5.  Seborrheic dermatitis did not manifest to a degree of 10 
percent or more within the year following the last date the 
veteran served in the Republic of Vietnam.  The veteran did 
not incur seborrheic dermatitis due to any incident of active 
service, to include as a result of exposure to herbicides 
such as Agent Orange.  There is no indication that the 
veteran was disabled or died from a skin condition incurred 
during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The schedular criteria for entitlement to an initial 
disability evaluation in excess of 10 percent for bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.85, 4.86, Tables VI 
- VII (2005).

3.  The criteria for the establishment of service connection 
for a skin condition, to include as a result of exposure to 
herbicides are not met.  38 U.S.C.A. §§ 101(24), 1110, 1116, 
1131 (West 2002); 38 C.F.R. §§  3.1, 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2002, prior to the initial decision 
on the claims in August 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the May 2002 
letter as to what kinds of evidence was needed to 
substantiate the original claim for service connection for 
bilateral hearing loss and the claim for a skin condition.  
The veteran was informed that evidence towards substantiating 
his claims would be evidence of (1) a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  

While the Board notes the May 2002 VCAA letter was regarding 
the veteran's original claim for service connection for 
bilateral hearing loss and not for an increased rating, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request for 
service connection in May 2002.  The August 2002 rating 
decision granted service connection for bilateral hearing 
loss effective May 2002.  The veteran took issue with the 
initial 10 percent rating in his January 2003 NOD.  According 
to VAOPGCPREC 8-2003, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued an October 2003 SOC, 
which contained the pertinent criteria for establishing an 
increased rating, the new issue. Further an additional VCAA 
letter was issued to the veteran in October 2004, which 
notified the veteran that in order to establish entitlement 
to an increased evaluation for bilateral hearing loss, the 
evidence must show that his disability had worsened in 
severity.  As such, the Board finds that the duty to assist 
and notice provisions of the VCAA have been satisfied. 

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the October 2004 letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, reports of VA 
examination, and private medical records have been obtained 
in support of the claims on appeal.  The veteran presented 
testimony before the RO in October 2004.  The transcript has 
been obtained and associated with the claims folder.

The Board notes that the RO made attempts to obtain any 
additional service medical records not already associated 
with the claims folder in September 2002.  The National 
Personnel Records Center (NPRC) indicated that all service 
medical records found were mailed.  The veteran's March 1965 
enlistment and August 1968 separation examination reports 
have been obtained.  The veteran was notified in the October 
2004 letter to submit any service medical records in his 
possession.  The veteran did not respond.  Further attempts 
to locate any missing service medical records would be 
futile.  38 C.F.R. § 3.159(c)(2).

The veteran claims that the VA examinations afforded in June 
2002 and October 2004 were not comprehensive or thorough for 
purposes of rendering a decision on the merits of his 
increased rating claim.  However, the Board finds the 
examinations are adequate for rating the veteran's current 
level of hearing impairment as they contain pure tone 
thresholds in decibels, the average pure tone thresholds, and 
speech recognition scores using the Maryland CNC Test as 
required by VA regulations.  Thus, an additional VA 
examination is not necessary.  38 U.S.C.A. § 5103A(d).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran has argued that his service-connected bilateral 
hearing loss warrants an initial rating in excess of 10 
percent disabling due to such symptoms as increasing 
difficulty hearing in person and phone conversations.  As the 
veteran is appealing the original assignment of the 10 
percent rating following the award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran's bilateral hearing loss is currently rated as 
ten percent disabling under 38 C.F.R. § 4.85.  Assignments of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hearing loss more closely approximates the criteria 
for the currently assigned ten percent rating, and there is 
no basis for a higher rating at this time.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, upon VA examination in June 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
55
55
LEFT
25
25
60
60
70

The average pure tone threshold (a four-frequency average) 
was 50 decibels in the right ear and 54 in the left ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

A private audiogram performed in November 2002 contained the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
55
60
LEFT
20
25
60
60
65

Neither the average pure tone threshold or speech recognition 
scores using the Maryland CNC Test were provided.  Therefore, 
the results can not be used for evaluation purposes under the 
criteria for rating hearing impairment pursuant to VA 
regulations.

During the veteran's October 2004 RO hearing, he testified 
that his hearing had in fact worsened in severity since the 
assignment of the initial rating.  However, the veteran was 
afforded an additional VA audio examination in October 2004, 
which actually showed an improvement in the veteran's 
hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
55
60
LEFT
20
25
60
60
60

The average pure tone threshold was 53 decibels in the right 
ear and 54 in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 84 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 10 percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  In that regard, in 
2002 the veteran's right ear manifested an average puretone 
threshold of 50 decibels and 80 percent of speech 
discrimination, resulting in a Level IV designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 54 decibels and 
80 percent of speech discrimination, resulting in a Level IV 
designation under Table VI.  Id.  Together, a Level IV and 
Level IV designation results in a 10 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

Upon VA examination in October 2004, there was an improvement 
in the veteran's hearing.  His right ear manifested an 
average puretone threshold of 53 decibels and 84 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 54 decibels and 
84 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  Id.  Together, a Level II and 
Level II designation would result in a zero percent rating, 
under 38 C.F.R. § 4.85, Table VII, which does not provide a 
basis for a higher rating and in fact, establishes a lower 
rating than what is currently assigned.  However, affording 
the veteran all reasonable doubt, the Board finds that the 10 
percent rating adequately reflects the current bilateral 
hearing impairment.

The veteran's right and left ear hearing loss does not fall 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in either 2002 or 2004.  The 
veteran's left and right ear hearing loss also does not fall 
under the exceptional patterns of hearing loss, as the 
puretone threshold while 30 decibels or less at 1000 Hertz 
bilaterally in 2002 and on the left in 2004, is not 70 
decibels or more at 2000 Hertz in either 2002 or 2004.  
38 C.F.R. § 4.86(b).  

While the Board does not dispute the difficulty experienced 
by the veteran as a result of his hearing impairment, the 
applicable VA regulations mandate that his hearing loss must 
be separately evaluated in each ear and then considered 
together to assign a numeric evaluation under the Tables 
provided for in 38 C.F.R. § 4.85.  In doing so, as explained 
earlier in this decision, the combined total rating for 
hearing loss in both ears warrants no more than a ten percent 
evaluation.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bilateral hearing loss and its effects on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent for 
bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluation

The United States Court of Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that bilateral hearing loss has not 
required any inpatient care and has not markedly interfered 
with employment.  The currently granted 10 percent evaluation 
adequately compensates the veteran for the nature and extent 
of severity of his bilateral hearing loss.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this matter.

II. Service Connection

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for a skin condition.  Specifically, he asserts 
that exposure to Agent Orange during his Vietnam service 
caused his current seborrheic dermatitis.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

The veteran's DD-214 indicates that the veteran received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.   In this regard, the Board notes that the Vietnam 
Service Medal was awarded to all service members of the Armed 
Forces who, between July 4, 1965, and March 28, 1973, served 
in certain areas of Southeast Asia, including in Vietnam and 
the contiguous waters or airspace thereover, and in Thailand, 
Laos, or Cambodia or the airspace thereover, in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations & Awards, DOD 1348.33-M, p. D-20, Assistant 
Secretary of Defense (Force Management & Personnel), July 
1990.  It appears the veteran served in Vietnam from December 
1966 to December 1967.  The veteran's DD-214 shows the 
veteran had 11 months and 27 days of foreign service.  
Therefore, having served in the Republic of Vietnam, the 
veteran is presumed to have been exposed during his period of 
service to an herbicide agent. 38 U.S.C.A. § 1116(f). 

However, the Board finds that while the veteran has claimed 
that he has a skin condition as a result of his service in 
Vietnam, there is no medical evidence of record that the 
veteran has in fact been diagnosed with chloracne or other 
acneform diseases consistent with chloracne or porphyria 
cutanea tarda.  Instead, the veteran has been diagnosed with 
seborrheic dermatitis and tinea pedis.  As such, the veteran 
does not have one of the listed diseases in order to 
establish service connection by presumption, based on 
herbicide exposure.  38 C.F.R. § 3.309(e).  Even if the Board 
were to assume, as the veteran has alleged, that had a 
scraping of his skin been tested for chloracne upon VA 
examination in 2002, the first indication of a skin condition 
was not noted until a routine examination in connection with 
the veteran's Reserve service in December 1990, which is 
clearly outside the one-year presumptive period.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Thus, the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

No diagnoses of a skin disease were made during the veteran's 
active duty service.  The March 1965 enlistment and August 
1968 separation examinations were both negative for a 
diagnosis of a skin condition, to include seborrheic 
dermatitis or tinea pedis.  

The earliest records of post-service treatment for a skin 
condition are contained in a December 1990 Reserve 
examination, which revealed evidence of a skin condition, to 
include peeling of the skin on the veteran's face and chest.  
Thereafter, during the June 2002 VA examination, the veteran 
complained of skin redness with scaling on his forehead and 
upper part of his head.  Physical examination showed mild 
scaling of the upper forehead and head.  There were no 
complaints of itching.  The veteran was diagnosed with 
seborrheic dermatitis. 

A January 2003 treatment note from Dr. KAH indicated the 
veteran reported skin problems that began six to seven years 
after his service in Vietnam.  The veteran had flaking and 
scaling over the central face, sides of the neck and mid 
chest.  He had tinea pedis of the feet and acneiform papules 
over his upper back.  The veteran was diagnosed with 
seborrheic dermatitis.  A handout from Dr. KAH on seborrheic 
dermatitis revealed the cause was unknown.  Seborrheic 
dermatitis was known to run in families, was not related to 
diet and was not considered contagious.  No nexus opinions 
were provided with respect to the veteran's period of active 
duty service.

With regard to the 22-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints of a skin condition, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that a skin 
condition is the result of exposure to an herbicide agent 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a skin condition 
between the period of active duty and the initial complaints 
in 1990, and the diagnosis of seborrheic dermatitis in 2002, 
is itself evidence which tends to show that a skin condition, 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
skin condition, to include as a result of exposure to 
herbicides, is not warranted.  Specifically, there has been 
no diagnosis of chloracne or other acneform diseases 
consistent with chloracne or porphyria cutanea tarda and 
there has been no showing that seborrheic dermatitis is 
related to a personal injury suffered or disease contracted 
in the line of duty, or as a result of exposure to 
herbicides, during his active military service, nor may it be 
presumed to have so incurred.  38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, while the 
veteran does not contend that a skin condition was incurred 
during his Reserve period of service, there is no indication 
that the veteran was disabled or died from a skin condition 
incurred or aggravated in the line of duty during a period of 
active duty for training or was disabled or died from an 
injury incurred or aggravated in the line of duty during a 
period of inactive duty training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a), (d).  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a skin condition, to include as a result of 
exposure to herbicides.  The evidence is not in relative 
equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and his claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.



Entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


